Citation Nr: 0919358	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran has verified active duty from October 1977 to 
October 1981, as reflected in a DD-214 Form of record, and 
unverified active duty from October 2005 to February 2006, as 
reflected in a post-deployment assessment contained in the 
Veteran's service treatment records.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a statement dated in February 2009, the Veteran's 
representative raised a claim for shortening of the right leg 
secondary to the Veteran's service-connected right knee and 
ankle disabilities.  As this issue is not presently before 
the Board, the issue is hereby REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the Veteran's 
right knee is moderately unstable.

2.  The Veteran presently has right knee range of motion from 
0 to 110 degrees, with pain occurring at 110 degrees.

3.  X-ray evidence reflects the presence of right knee 
arthritis.  

4.  The medical evidence of record fails to relate the 
Veteran's current lower back disability to service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2008).

2.  The criteria for a separate 10 percent rating for 
arthritis with pain on motion of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

3.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's lower back disability service 
connection claim, VA's notice requirements were addressed in 
a February 2006 letter, which was sent prior to the initial 
adjudication of the Veteran's claims and which informed the 
Veteran of the criteria for establishing service connection.  

With regard to his right knee increased rating claim, the 
February 2006 letter informed the Veteran that he must show 
that his service-connected disability had worsened in order 
to receive an increased disability rating.  A June 2008 
letter specifically explained the criteria for an increased 
knee disability rating per Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 2008), and the Veteran's claim was 
subsequently readjudicated as reflected by an August 2008 
supplemental statement of the case.  Additionally, at his VA 
examinations the Veteran discussed his right knee 
symptomatology.  Likewise, the Veteran has been represented 
by a Service Organization throughout the claims process.  
Under these circumstances, it is apparent that a reasonable 
person, such as the Veteran, would know what was necessary to 
substantiate his claim, such that the notice errors in this 
case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, VA, and private treatment 
records have been obtained, and the Veteran was provided with 
several VA examinations during the pendency of the instant 
claims.  Additionally, the Veteran was scheduled to testify 
at a hearing before the Board, but he cancelled his hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 

II. Increased Rating

The Veteran contends that the current severity of his right 
knee disability entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's knee disability has been rated pursuant to 
Diagnostic Code 5257 throughout the rating period on appeal.  
Under Diagnostic Code 5257, 10, 20, and 30 percent ratings 
for instability are assigned depending on whether the 
impairment of the knee, involving either recurrent 
subluxation or lateral instability, is slight, moderate, or 
severe, respectively.  The Veteran's current 10 percent 
disability rating is assigned for slight instability; thus, 
in order to receive a rating in excess of 10 percent under 
this Code, the medical evidence must reflect moderate 
instability.  

In addition to ratings based on instability, consideration is 
given to ratings based on limitation of motion of the knee.  
Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Normal range 
of motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71(a) Plate II.

A higher disability evaluation may be warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca, 8 Vet. App. 202.  

A September 2004 VA treatment record reflects that the 
Veteran's right leg had muscle atrophy in the right thigh and 
the knee displayed ligament laxity with valgus and varus 
testing; however, Lachman and posterior drawer testing were 
negative.  A VA treatment record from later that month 
reflects the Veteran's report that his knee symptomatology 
had not changed, and the report references a January 2004 
radiological report whose findings were consistent with a 
February 1990 study, noting no bony or joint abnormalities 
and unremarkable soft tissues.

The Veteran underwent a VA joint examination in March 2006, 
during which he reported muscle atrophy in the right thigh, 
that his knee is loose and gives way, that he wears a brace 
daily and uses a cane intermittently, and that he has daily 
pain as well as bi-weekly flare-ups lasting one to two hours.  
On examination, the Veteran had knee extension to 0 degrees 
and flexion to 95 degrees, with pain on motion.  The examiner 
noted mild crepitus and laxity with no swelling evident and 
opined that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resorting to mere speculation.

A December 2006 private treatment record reflects findings 
that the Veteran had right knee crepitus and his knee felt a 
little loose.  A subsequent December 2006 VA treatment record 
reflects the Veteran's report of knee pain and swelling, but 
he reported that his knee did not lock or give way.  On 
examination, the treating physician noted some effusion and a 
positive patellofemoral test, but negative McMurray, Lachman, 
and pivot shift tests, and no medial lateral laxity even at 
30 degrees of flexion.

A March 2007 VA treatment record reflects that the Veteran's 
right knee had no swelling and an adequate range of motion, 
noting that the Veteran did have some pain against resistance 
on extension and flexion.  A May 2007 VA treatment record 
reflects a notation of giving way in the right tibialis.  

The Veteran underwent a VA joint examination in July 2007, 
during which he reported intermittent right knee pain and 
occasional swelling and weakness.  The Veteran reported using 
a cane and knee brace as assistive devices, but he reported 
no flare-ups of his joint disease and no periods of 
dislocation and recurrent subluxation.  On examination, there 
was moderate subpatellar crepitus with motion but no 
ligamentous instability.  Additionally, the Veteran had 
extension to 0 degrees and flexion to 105 degrees, with 
subjective reports of pain at end of motion but no objective 
evidence of pain, and no change upon repetitive motion.  The 
examiner concluded that the Veteran had a mild to moderate 
knee impairment and noted that an opinion regarding further 
pain, limitation of motion, and functional incapacity during 
flare-ups could not be rendered without resorting to mere 
speculation.

VA treatment records from October 2007 and April 2008 reflect 
that examinations of the Veteran's right knee revealed no 
swelling and an adequate range of motion, noting that the 
Veteran did have some pain against resistance on extension 
and flexion.  

An April 2008 VA spinal examination also addressed the 
Veteran's right knee symptomatology.  On examination, the 
Veteran's right knee had effusion but good stability to varus 
and valgus stress, as well as good anterior and posterior 
stability.  The Veteran had extension to 0 degrees and 
flexion to 110 degrees, with pain at the endpoint of motion 
and no change on repetitive motion.  X-rays of the Veteran's 
knee revealed surgical changes from his prior anterior 
cruciate ligament reconstruction and tri-compartmental 
arthritis.  The examiner noted that the Veteran had mild to 
moderate right knee impairment and that he could not offer an 
opinion regarding further functional impairment experienced 
during a flare-up without resorting to mere speculation.

Turning first to the rating criteria of Diagnostic Code 5257 
for instability, the Board finds that the totality of the 
evidence does not reflect moderate instability.   
Specifically, in September 2004 Lachman and posterior drawer 
testing were negative; in March 2006 the Veteran's knee 
instability was described as mild; in December 2006 the 
Veteran's knee was described as "a little" loose, the 
Veteran reported that his knee did not lock or give way, 
there was no medial lateral laxity, and McMurray, Lachman, 
and pivot shift tests were negative; in March 2007, the 
Veteran reported only occasional knee weakness and no periods 
of dislocation or recurrent subluxation, and the Veteran had 
no ligamentous instability; and in April 2008 the Veteran's 
knee had good anterior and posterior stability, as well as 
stability to varus and valgus stress.  Thus, the Board finds 
that the Veteran's current knee disability picture is more 
nearly approximated by his current 10 percent rating for 
slight instability.

Moreover, as to an evaluation in excess of 10 percent based 
on limitation of motion, while the Veteran's medical records 
do reflect range of motion limitation, none of the medical 
evidence reveals limitation of extension, nor does it reveal 
even a noncompensable limitation of flexion.  (Diagnostic 
Code 5260 states that a noncompensable rating is applicable 
when the Veteran's flexion is limited to 60 degrees.)  
Furthermore, while the Veteran had some pain on range of 
motion testing at his last VA examination, he still had pain-
free motion in his right knee from at least 0 to 110 degrees 
with no evidence of weakness or fatigability on repetitive 
motion.  

The Board also acknowledges the Veteran's representative's 
argument that the Veteran's knee disability should be 
evaluated pursuant to Diagnostic Code 5262 for nonunion of 
the tibia and fibula with loose motion requiring a brace 
(warranting a 40 percent disability rating).  However, while 
the Veteran has reported wearing a knee brace, x-ray evidence 
of the Veteran's knee has not demonstrated nonunion of the 
tibia and fibula.

Thus, the Board concludes that the Veteran is not entitled to 
a rating in excess of 10 percent under any of the applicable 
Diagnostic Codes.

The next inquiry is whether an additional rating should be 
given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. § 4.45.  These 
regulatory provisions must be considered in cases involving 
joints rated on the basis of limitation of motion.  See De 
Luca, 8 Vet. App. 202. 

Although the Veteran has routinely reported right knee pain, 
he has consistently been able to flex his knee to at least 95 
degrees and extend his knee to 0 degrees.  This is far above 
the level for even noncompensable ratings under Diagnostic 
Codes 5260 and 5261.  Moreover, despite his subjective 
complaints, his knees have not shown any additional 
limitation on repetitive motion, and, as outlined above, have 
frequently been found clinically stable.  Thus, the Board 
finds the rating assigned for the Veteran's right knee 
symptoms more than adequately compensates any potential 
functional loss due to pain on use or during flare-ups, or 
due to weakness, fatigability, or incoordination.  

The Board must also consider, however, whether a separate 
rating for arthritis and limitation of motion is warranted in 
this case, as provided by VA General Counsel opinion.  See 
VAOPGCPREC 23-97.  The Veteran's recent VA examination report 
reflects a diagnosis of traumatic right knee arthritis based 
on x-ray evidence of joint space narrowing.  Additionally, as 
outlined above, the Veteran's range of motion tests do show 
pain on motion, and although the Veteran's current limitation 
of motion is not severe enough to warrant even a 
noncompensable rating under either Diagnostic Code 5260 or 
5261, these findings and complaints provide a sufficient 
basis for a minimal compensable rating.  See 38 C.F.R. 
§ 4.59.  Accordingly, a separate 10 percent rating for right 
knee arthritis with limitation of motion is granted.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008). 

In reviewing the evidence, there is no indication that the 
schedular evaluation currently assigned does not contemplate 
the Veteran's current level of disability.  Significantly, 
there is no suggestion that his disability picture is so 
exceptional that the schedular criteria are not adequate to 
rate his disability.  For example, there is no indication 
that his knee disability has required frequent periods of 
hospitalization for its treatment.  Nor is there any evidence 
that the knee disorder had resulted in marked interference 
with his ability to work.  As a consequence, there is no 
reason to refer this case for consideration of an 
extraschedular evaluation.


III.  Service Connection

The Veteran contends that his current back disability is 
attributable to service, or alternatively, attributable to 
his service-connected right knee and ankle disabilities.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran's claims file reflects that he is currently 
diagnosed with a lower back disability.  Thus, the relevant 
inquiry is whether his current disability is related to 
service.  

The Veteran's active service treatment records fail to 
reflect any treatment for a back injury or diagnosis of a 
back disability.  After his separation from his first period 
of active service in 1981, the first back treatment of record 
is reflected in a January 2004 VA treatment record, at which 
time the Veteran reported newly onset lower back pain, and an 
impression of right sacroiliac joint dysfunction was noted.  
Subsequent treatment records reflect treatment for lower back 
pain, and a September 2005 VA spinal x-ray report contains a 
diagnosis of moderate degenerative disc disease of L4-S1.

In a March 2006 post-deployment health assessment, which 
reflects that the Veteran served on active duty during 
Operation Katrina from October 2005 to February 2006, the 
Veteran denied having back pain at that time or developing 
back pain at anytime during his deployment.

To address the etiology of the Veteran's lower back 
disability, the Veteran underwent two VA spinal examinations.  
During the first examination, conducted in October 2007, the 
Veteran reported the onset of back pain in the 1980's during 
summer camp, and the examiner noted that the Veteran's 
history was credible.  However, the examiner did not 
specifically opine that the Veteran's disability is related 
to service.

The Veteran underwent a second VA spinal examination in April 
2008, at which time he stated he developed back pain in 1981.  
After examining the Veteran and reviewing x-rays of his 
spine, the examiner noted a diagnosis of degenerative disc 
disease at L4 and L5 and opined that the Veteran's lower back 
disability was not caused by arthritis or injury of his right 
knee, as degenerative disc disease is caused by unrelated 
moisture loss of the intervertebral discs.  

First, addressing whether the Veteran's current lower back 
disability is directly related to service, the Board notes 
that the Veteran's service treatment records from his first 
period of active duty fail to reflect any treatment for lower 
back pain or a lower back injury, and his post-service 
deployment questionnaire from his second period of active 
service fails to reflect that his lower back disability, 
diagnosed before he entered this period of service, was 
aggravated during his deployment, as he denied having any 
back pain during his deployment.  Moreover, while the October 
2007 VA examiner opined that the Veteran's reports of back 
pain since the 1980's was credible, the Veteran's first 
period of active service ended in October 1981, and there are 
no corresponding treatment records reflecting that the 
Veteran's back pain began during service.

Furthermore, there is no evidence that the Veteran's lower 
back disability is related to his service-connected right 
knee or ankle condition.  At his April 2008 examination, the 
examiner opined that the Veteran's diagnosed degenerative 
disc disease was caused by moisture loss of the 
intervertebral disc spaces, which is not related to arthritis 
or trauma of the right knee.  The Board notes that the 
examiner reviewed the Veteran's claims file, including his 
medical records, when rendering this opinion, and that the 
opinion is consistent with the medical evidence of record, 
which also fails to suggest a relationship between his back, 
knee, and ankle disabilities.  Moreover, the Veteran has not 
offered a medical opinion stating that his current back 
disability is related to trauma or arthritis of any portion 
of his right lower extremity.

The Board acknowledges the Veteran's representative's 
argument that the Board should consider 1997 reservist 
treatment records reflecting treatment for a basketball-
related back injury.  However, the Veteran's reservist 
treatment records reflect that he was enlisted in the Alabama 
National Guard, and federal veterans disability benefits are 
not available for members of a state National Guard unless 
ordered into federal service by the President of the United 
States, and there is no indication that the Veteran's 
National Guard unit had been ordered into federal service at 
the time of his injury.  See 10 U.S.C.A. §§ 10106, 12401; 
Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Thus, any 
disability that resulted from this injury is not eligible for 
service connection.

In sum, given the lack of evidence relating the Veteran's 
lower back disability to service or to his service-connected 
disabilities, a basis upon which to grant service connection 
has not been presented, and the Veteran's appeal is therefore 
denied.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A separate 10 percent rating for arthritis with limitation of 
motion of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for a lower back disability is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


